                                                                                                         Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 1 of 25 Page ID #:67




                                                                                                         1 TUCKER ELLIS LLP
                                                                                                           Mollie F. Benedict-SBN 187084
                                                                                                         2 mollie.benedict@tuckerellis.com
                                                                                                           Joshua J. Wes-SBN 238541
                                                                                                         3 joshua.wes@tuckerellis.com
                                                                                                           Nicholas V. Janizeh-SBN 307816
                                                                                                         4 nicholas.janizeh@tuckerellis.com
                                                                                                           515 South Flower Street
                                                                                                         5 Forty-Second Floor
                                                                                                           Los Angeles, CA 90071
                                                                                                         6 Telephone:      213.430.3400
                                                                                                           Facsimile:      213.430.3409
                                                                                                         7
                                                                                                           Attorneys for Defendants
                                                                                                         8 ETHICON, INC., and JOHNSON & JOHNSON
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9
                                                                                                                                  UNITED STATES DISTRICT COURT
                                                                                                        10
                                                                                                                                CENTRAL DISTRICT OF CALIFORNIA
                                                                                                        11
                                                                                                        12
TUCKER ELLIS LLP




                                                                                                             MARIE RENTERIA,                       )   Case No. 2:20-cv-05673-MWF-KES
                                                                                                        13                                         )
                                                                                                                              Plaintiff,           )   MEMORANDUM IN SUPPORT OF
                                                                                                        14                                         )   DEFENDANTS’ MOTION FOR
                                                                                                                  v.                               )   SUMMARY JUDGMENT
                                                                                                        15                                         )
                                                                                                             ETHICON, INC., et al.,                )   [Filed concurrently with Notice of Motion
                                                                                                        16                                         )   for Summary Judgment; Statement of
                                                                                                                              Defendants.          )   Undisputed Material Facts; Declaration
                                                                                                        17                                         )   of Mollie Benedict; and [Proposed]
                                                                                                                                                   )   Judgment]
                                                                                                        18                                         )
                                                                                                                                                   )   Date:       October 19, 2020
                                                                                                        19                                         )   Time:       10:00 a.m.
                                                                                                                                                   )   Ctrm:       5A
                                                                                                        20
                                                                                                        21
                                                                                                        22
                                                                                                        23
                                                                                                        24
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28

                                                                                                               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                        Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 2 of 25 Page ID #:68




                                                                                                         1                                              TABLE OF CONTENTS
                                                                                                         2
                                                                                                             BACKGROUND ................................................................................................ 7
                                                                                                         3
                                                                                                              LEGAL STANDARDS ................................................................................... 10
                                                                                                         4
                                                                                                               ARGUMENT ................................................................................................. 11
                                                                                                         5
                                                                                                         6           A.       Plaintiff’s claims are barred by California’s two-year statute of
                                                                                                                              limitations. .................................................................................... 11
                                                                                                         7
                                                                                                                     B.       Plaintiff’s warnings and fraud-based claims fail for lack of
                                                                                                         8
                                                                                                                              specific causation. ......................................................................... 15
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9
                                                                                                                     C.       Plaintiff’s negligent Design Defect claim (Count I) fails
                                                                                                        10                    because Plaintiff’s expert fails to connect Plaintiff’s injuries to
                                                                                                        11                    any defect in TVT-Exact, and Dr. Webster’s testimony also
                                                                                                                              does not provide a defect in the design of TVT-Exact which
                                                                                                        12                    caused Plaintiff’s alleged injuries. ................................................ 20
TUCKER ELLIS LLP




                                                                                                        13
                                                                                                                     D.       Plaintiff has no evidence to support a strict liability
                                                                                                        14                    Manufacturing Defect claim (Counts I and II). ............................ 23
                                                                                                        15           E.       Plaintiff also cannot establish her other negligence-based
                                                                                                        16                    claims (Counts X and XIV). ......................................................... 23
                                                                                                        17           F.       Plaintiff cannot establish an unjust enrichment claim (Count
                                                                                                                              XV). .............................................................................................. 24
                                                                                                        18
                                                                                                        19           G.       There is no such claim of “strict liability – defective product”
                                                                                                                              (Count IV) under California law. ................................................. 24
                                                                                                        20
                                                                                                        21     CONCLUSION .............................................................................................. 25

                                                                                                        22
                                                                                                        23
                                                                                                        24
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28
                                                                                                                                              2
                                                                                                              MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                         Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 3 of 25 Page ID #:69




                                                                                                         1                                             TABLE OF AUTHORITIES
                                                                                                         2 Cases
                                                                                                         3 Abt v. Ethicon, Inc.,
                                                                                                             No. 1:20-cv-00047-SRC, 2020 WL 4887022 (Aug. 20, 2020 E.D. Mo.)................ 19, 22
                                                                                                         4 Aguilar v. Atlantic Richfield Co.,
                                                                                                             25 Cal. 4th 826 (2001) .................................................................................................... 24
                                                                                                         5 Aguirre v. Home Depot U.S.A., Inc.,
                                                                                                             No. 1:10-cv-00311-LJO-GSA, 2012 WL 3639078 (E.D. Cal. Aug. 23, 2012) ............. 23
                                                                                                         6 Anderson v. Liberty Lobby,
                                                                                                             477 U.S. 242 (1986) ....................................................................................................... 10
                                                                                                         7 Artiglio v. Superior Court,
                                                                                                             22 Cal. App. 4th 1388 (1994) ......................................................................................... 22
                                                                                                         8 Astiana v. Hain Celestial Group, Inc.,
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                             783 F.3d 753 (9th Cir. 2015) .......................................................................................... 24
                                                                                                         9 Azadpour v. Sun Microsystems, Inc.,
                                                                                                             No. C06-03272 MJJ, 2007 WL 2141079 (N.D. Cal. July 23, 2007) ............................. 15
                                                                                                        10 Balura v. Ethicon, Inc.,
                                                                                                             2020 WL 819293 (N.D.N.Y. Feb. 19, 2020) ................................................................. 21
                                                                                                        11 Barker v. Lull Eng’g Corp.,
                                                                                                             20 Cal. 3d 413 (Cal. 1978) ............................................................................................. 23
                                                                                                        12 Begley v. Bristol-Myers Squibb Co.,
TUCKER ELLIS LLP




                                                                                                             No. 06-6051, 2013 WL 144177 (D.N.J. Jan. 11, 2013) ................................................. 16
                                                                                                        13 Belanger v. Ethicon, Inc.,
                                                                                                             No. 2:13-cv-12036, 2014 WL 346717 (S.D.W. Va. Jan. 30, 2014) .............................. 11
                                                                                                        14 Brown v. Superior Court,
                                                                                                             751 P.2d 470 (Cal. 1988).......................................................................................... 22, 24
                                                                                                        15 Calvillo–Silva v. Home Grocery,
                                                                                                             19 Cal. 4th 714 (1998) .................................................................................................... 24
                                                                                                        16 Carlin v. Superior Court,
                                                                                                             13 Cal. 4th 1104 (1996) .................................................................................................. 15
                                                                                                        17 Contreras v. Boston Sci. Corp.,
                                                                                                             No. 2:12-cv-03745, 2016 WL 14366682 (S.D. W. Va. Apr. 11, 2016)......................... 19
                                                                                                        18 Cox v. Depuy Motech, Inc.,
                                                                                                             No. 95-CV-3848-L(JA), 2000 WL 1160486 (S.D. Cal. Mar. 29, 2000) ....................... 20
                                                                                                        19 Cutter v. Ethicon, Inc.,
                                                                                                             No. 5:19-443-DCR, 2020 WL 109809 (E.D. Ky. Jan. 9, 2020) .................................... 19
                                                                                                        20 Czajkowski v. Haskell & White, LLP,
                                                                                                             208 Cal. App. 4th 166 (Ct. App. 2012) .......................................................................... 11
                                                                                                        21 Dilley v. C.R. Bard, Inc.,
                                                                                                             No. 2:14-CV-01795-ODW, 2014 WL 1338877 (C.D. Cal. Apr. 3, 2014) .................... 15
                                                                                                        22 Disney Enter., Inc. v. VidAngel, Inc.,
                                                                                                             371 F. Supp. 3d 708 (C.D. Cal. 2019) ............................................................................ 10
                                                                                                        23 Elliott v. Janssen Pharms., Inc.,
                                                                                                             No. CV-13-00743-DMB, 2013 WL 6622614 (C.D. Cal. Dec. 13, 2013)...................... 13
                                                                                                        24 Erickson v. Boston Sci. Corp.,
                                                                                                             846 F. Supp. 2d 1085 (C.D. Cal. 2011) .......................................................................... 12
                                                                                                        25 First Nat’l Bank & Trust Corp. v. Am. Eurocopter Corp.,
                                                                                                             378 F.3d 682 (7th Cir. 2004) .......................................................................................... 16
                                                                                                        26 Fortyune v. Am. Multi-Cinema, Inc.,
                                                                                                             364 F.3d 1075 (9th Cir. 2004) ........................................................................................ 10
                                                                                                        27 Fox v. Ethicon Endo-Surgery, Inc.,
                                                                                                             110 P.3d 914 (Cal. 2005)................................................................................................ 11
                                                                                                        28 Friedman v. Merck & Co.,
                                                                                                                                                 3
                                                                                                                 MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                        Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 4 of 25 Page ID #:70




                                                                                                         1     131 Cal. Rptr. 2d 885 (Cal. App. 2003) ......................................................................... 23
                                                                                                             Garrett v. Howmedica Osteonics Corp.,
                                                                                                         2     214 Cal. App. 4th 173 (2013) ................................................................................... 22, 25
                                                                                                             Gen. Am. Life Ins. Co. v. Rana,
                                                                                                         3     769 F. Supp. 1121 (N.D. Cal. 1991)............................................................................... 15
                                                                                                             Gilliland v. Novartis Pharm. Corp.,
                                                                                                         4     34 F. Supp. 3d 960 (S.D. Iowa 2014) ............................................................................. 16
                                                                                                             Gray v. Badger Min. Corp.,
                                                                                                         5     676 N.W.2d 268 (Minn. 2004) ....................................................................................... 17
                                                                                                             Grebing v. 24 Hour Fitness USA, Inc.,
                                                                                                         6     234 Cal. App. 4th 631 (2015) ......................................................................................... 24
                                                                                                             Hendrix v. Novartis Pharm. Corp.
                                                                                                         7     647 F. App’x 749 (9th Cir. 2016) ................................................................................... 12
                                                                                                             Hendrix v. Novartis Pharm. Corp.,
                                                                                                         8     975 F. Supp. 2d 1100 (C.D. Cal. 2013) .......................................................................... 12
                                                                                                             Hull v. Ethicon, Inc.,
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9     No. 3:20-cv-00038 JMS-DML, 2020 WL 1154577 (S.D. Ind. Mar. 10, 2020)............. 19
                                                                                                             Huntman v. Danek Med. Inc.,
                                                                                                        10     No. 97-cv-2155, 1998 WL 663362 (S.D. Cal. July 24, 1998) ....................................... 15
                                                                                                             In re Coordinated Latex Glove Litig.,
                                                                                                        11     99 Cal. App. 4th 594 (Cal. Ct. App. 2002) .............................................................. 23, 25
                                                                                                             Johnson v. Am. Standard, Inc.,
                                                                                                        12     179 P.3d 905 (Cal. 2008)................................................................................................ 16
TUCKER ELLIS LLP




                                                                                                             Jolly v. Eli Lilly & Co.,
                                                                                                        13     751 P.2d 923 (Cal. 1988)................................................................................................ 12
                                                                                                             Kennedy v. Ethicon, Inc.,
                                                                                                        14     No. 5:20-CV-00185, 2020 WL 4050459 (E.D. Pa. July 20, 2020)................................ 14
                                                                                                             Lampron v. Johnson & Johnson & Ethicon, Inc., No.
                                                                                                        15     20-CV-317-JD, 2020 WL 3452150 (D.N.H. June 24, 2020) ......................................... 21
                                                                                                             Lancaster v. Ethicon, Inc.,
                                                                                                        16     2020 WL 819291 (N.D.N.Y. Feb. 19, 2020) ................................................................. 21
                                                                                                             Latiolais v. Merck & Co., Inc.,
                                                                                                        17     302 F. App’x 756 (9th Cir. 2008) ................................................................................... 16
                                                                                                             Lawson v. Management Activities, Inc.,
                                                                                                        18     81 Cal. Rptr. 2d 745 (Cal. App. 1999) ........................................................................... 23
                                                                                                             Long v. Cty. of Los Angeles,
                                                                                                        19     442 F.3d 1178 (9th Cir. 2006) ........................................................................................ 10
                                                                                                             Lord v. Sigueiros,
                                                                                                        20     No. CV040243, 2006 WL 1510408 (Cal. Super. Ct. Apr. 25, 2006) ............................ 15
                                                                                                             Marin Healthcare Dist. v. Sutter Health,
                                                                                                        21     127 Cal. Rptr. 2d 113 (Ct. App. 2002) ........................................................................... 11
                                                                                                             Marmont v. Bernzomatic Corp.,
                                                                                                        22     No. LACV1600848JAKRAOX, 2018 WL 6252500 (C.D. Cal. July 31, 2018)............ 20
                                                                                                             Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,
                                                                                                        23     475 U.S. 574 (1986) ....................................................................................................... 10
                                                                                                             Motus v. Pfizer Inc. (Roerig Div.),
                                                                                                        24     358 F.3d 659 (9th Cir. 2004) .................................................................................... 15, 16
                                                                                                             Motus v. Pfizer, Inc.,
                                                                                                        25     196 F. Supp. 2d 984 (C.D. Cal. 2001) ...................................................................... 15, 16
                                                                                                             Norby v. Ethicon, Inc.,
                                                                                                        26     No. 1:20-cv-00323-LMM (N.D. Ga. Apr. 17, 2020) ..................................................... 14
                                                                                                             Plenger v. Alza Corp.,
                                                                                                        27     11 Cal. App. 4th 349 (1992) ..................................................................................... 15, 16
                                                                                                             Pooshs v. Philip Morris USA, Inc.,
                                                                                                        28     904 F. Supp. 2d 1009 (N.D. Cal. 2012) ......................................................................... 20
                                                                                                                                                 4
                                                                                                                 MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                         Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 5 of 25 Page ID #:71




                                                                                                         1 Richards v. Nielson Freight Lines
                                                                                                             810 F.2d 898 (9th Cir. 1987) .......................................................................................... 10
                                                                                                         2 Richards v. Nielson Freight Lines,
                                                                                                             602 Supp. 1224 (E.D. Cal. 1985) ................................................................................... 10
                                                                                                         3 Rivas v. Safety-Kleen Corp.,
                                                                                                             119 Cal. Rptr. 2d 503 (Cal. App. 2002) ......................................................................... 15
                                                                                                         4 Rivas v. Safety-Kleen Corp.,
                                                                                                             119 Cal. Rptr. 2d 503 (Ct. App. 2002) ........................................................................... 12
                                                                                                         5 Rutherford Holdings, LLC v. Plaza Del Rey,
                                                                                                             223 Cal. App. 4th 221 (2014) ......................................................................................... 24
                                                                                                         6 Sanchez v. Boston Scientific Corp.,
                                                                                                             38 F. Supp. 3d 727 (S.D.W. Va. 2014) .......................................................................... 23
                                                                                                         7 Sharp v. Ethicon, Inc.,
                                                                                                             No. 2:20-CV-2028, 2020 WL 1434566 (W.D. Ark. Mar. 24, 2020) ....................... 17, 19
                                                                                                         8 Stark v. Johnson & Johnson,
                                                                                                              No. 18-cv-06609 (N.D. Ill. Apr. 20, 2020) ................................................................... 14
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9 Stephen v. Ford Motor Co.,
                                                                                                             134 Cal. App. 4th 1363 (2005) ....................................................................................... 20
                                                                                                        10 Thrifty Oil Co. v. Bank of Am. Nat. Trust and Sav. Ass’n,
                                                                                                             322 F.3d 1039 (9th Cir. 2003) ........................................................................................ 10
                                                                                                        11 Tucker v. Wright Med. Tech., Inc.,
                                                                                                             No. 11-CV-03086-YGR, 2013 WL 1149717 (N.D. Cal. Mar. 19, 2013) ...................... 16
                                                                                                        12 Turner v. Ethicon, Inc.,
TUCKER ELLIS LLP




                                                                                                             No. 1:20-cv-876-ACA, 2020 WL 4346784 (N.D. Ala. July 29, 2020) ......................... 14
                                                                                                        13 Valentine v. Baxter Healthcare Corp.,
                                                                                                             81 Cal. Rptr. 2d 252 (Cal. App. 1999) ........................................................................... 23
                                                                                                        14 Vigneau v. Ethicon, Inc.,
                                                                                                             No. 3:20-cv-00506-JAG (E.D. Va. Aug. 12, 2020) ....................................................... 14
                                                                                                        15 Viramontes v. Pfizer, Inc.,
                                                                                                             No. 2:15-cv-1754-TLNACPS, 2015 WL 9319497 (E.D. Cal. Dec. 23, 2015) .............. 12
                                                                                                        16 Yamauchi v. Cotterman,
                                                                                                             84 F. Supp. 3d 993 (N.D. Cal. 2015).............................................................................. 11
                                                                                                        17
                                                                                                           Statutes
                                                                                                        18
                                                                                                           Cal. Civ. Code § 1573 ........................................................................................................ 14
                                                                                                        19 Cal. Civ. Proc. Code § 335.1 ............................................................................................. 11
                                                                                                        20 Rules
                                                                                                        21 Fed. R. Civ. P. 56(a)........................................................................................................... 10
                                                                                                        22 Other Authorities
                                                                                                           22 Am. Jur. 2d Damages § 567 ............................................................................................ 7
                                                                                                        23 Judicial Council of Cal. Civ. Jury Instr. (“CACI”) § 1204................................................ 20
                                                                                                        24
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28
                                                                                                                                                  5
                                                                                                                  MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                        Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 6 of 25 Page ID #:72




                                                                                                         1                  MEMORANDUM IN SUPPORT OF DEFENDANTS’
                                                                                                         2                        MOTION FOR SUMMARY JUDGMENT
                                                                                                         3        Pursuant to the Court’s Order granting the Parties’ Joint Stipulation for an Order
                                                                                                         4 continuing the hearing on Defendants’ Motion for Summary Judgment and Motion to
                                                                                                         5 Strike Expert Designation, Doc. 67, Defendants Ethicon, Inc., and Johnson & Johnson
                                                                                                         6 (collectively “Ethicon”) submit this renewed version of their Motion for Summary
                                                                                                         7 Judgment, Doc. 19 & 20, supplemented with additional testimony and arguments based on
                                                                                                         8 the depositions of Plaintiff’s implanting physician, Heidi Chen Chew, M.D., and Plaintiff’s
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9 case-specific expert, W. Scott Webster, M.D. Both depositions were taken subsequent to
                                                                                                        10 the filing of Defendants’ Motion on December 19, 2019.       Dr. Webster’s deposition took
                                                                                                        11 place on January 23, 2020, and Dr. Chew’s deposition took place on January 31, 2020.
                                                                                                        12        Previously, Defendants demonstrated summary judgment was warranted on
TUCKER ELLIS LLP




                                                                                                        13 Plaintiff’s warnings or fraud-based claims because Plaintiff had not deposed the implanting
                                                                                                        14 physician, Dr. Chew and could not establish specific causation for the claims. Although
                                                                                                        15 Dr. Chew has now been deposed, Plaintiff is still unable to establish specific causation
                                                                                                        16 because Dr. Chew testified she did not rely on manufacturer warnings. Instead, she learned
                                                                                                        17 about the risks of TVT-Exact from other sources. Dr. Chew also testified that in 2014,
                                                                                                        18 when she performed Plaintiff’s implant surgery, she was aware of the risks of implanting
                                                                                                        19 TVT-Exact. Dr. Chew stood by her decision to implant TVT-Exact and testified that
                                                                                                        20 nothing she had heard subsequently or at her deposition about its risks would alter her
                                                                                                        21 treatment decision. For these reasons, Defendants are entitled to summary judgment on all
                                                                                                        22 of Plaintiff’s failure to warn and fraud-based claims.
                                                                                                        23        Defendants also argued previously that Plaintiff does not have case-specific expert
                                                                                                        24 testimony needed to establish that a defect in TVT-Exact’s design caused Plaintiff’s alleged
                                                                                                        25 injuries. Dr. Webster’s deposition testimony does not change, but rather supports, this
                                                                                                        26 argument. In his deposition testimony, as in his expert report, Dr. Webster does not link
                                                                                                        27 any of Plaintiff’s alleged injuries to any alleged defect in the design of TVT-Exact.
                                                                                                        28
                                                                                                                                               6
                                                                                                               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                         Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 7 of 25 Page ID #:73




                                                                                                         1          Defendants also include herein all arguments previously addressed in their prior
                                                                                                         2 Motion as to all of Plaintiff’s remaining claims. Defendants are entitled to summary
                                                                                                         3 judgment because all remaining claims are barred by California’s two-year statute of
                                                                                                         4 limitations. Additionally, Plaintiff’s manufacturing defect claims fails for lack of proof,
                                                                                                         5 and Plaintiff has brought other claims that are either not cognizable under California law
                                                                                                         6 or which she cannot establish on the evidence of this case, all of which will be discussed
                                                                                                         7 herein. Summary judgment should be granted in full.1
                                                                                                         8          BACKGROUND
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9       Plaintiff Marie Renteria is a resident of California. Statement of Undisputed
                                                                                                        10 Material Facts (“SUMF”) No. 1 (citing Ex. A,2 Plaintiff Fact Sheet (“PFS”), at p. 5). On
                                                                                                        11 June 4, 2014, Dr. Heidi Chen Chew implanted Plaintiff with TVT-Exact to treat her stress
                                                                                                        12 urinary incontinence at Kaiser Permanente Fontana Medical Center in Fontana,
TUCKER ELLIS LLP




                                                                                                        13 California. SUMF No. 2 (citing Ex. A, PFS, at p. 5; Ex. B, Medical Records, at
                                                                                                        14 RENTERIAM_PSR_00013-00014. See also Doc. 1, Short Form Complaint (“SFC”), ¶
                                                                                                        15 11).
                                                                                                        16          Dr. Chew testified she did not rely on Ethicon, either its instructions for use
                                                                                                        17 (“IFU”) or otherwise, to inform her of the risks of implanting TVT-Exact. SUMF No. 10
                                                                                                        18 (citing Ex. D, Dep. Tr. of Heidi Chen Chew, M.D. (“Chew Dep.”), at 17:19-18:2; 29:18-
                                                                                                        19 25; 105:16-106:5; 167:1-5). Instead, she relies on many other sources to inform her
                                                                                                        20 about the risks of implanting TVT-Exact, including: her residency and fellowship,
                                                                                                        21 continuing medical education, and medical literature examining the safety and efficacy of
                                                                                                        22 mesh slings. SUMF No. 11 (citing Ex. D, Chew Dep., at 28:7-22; 151:13-24; 167:6-9).
                                                                                                        23
                                                                                                             1 Plaintiff
                                                                                                                       has also alleged “Punitive Damages” (Count XVII) and “Discovery Rule and
                                                                                                        24 Tolling” (Count XVIII). The “discovery rule and tolling claim” is not an independent
                                                                                                           claim, but is a doctrine affecting the limitations period. The burden of pleading and
                                                                                                        25 establishing delayed discovery is on Plaintiff as the party relying on the discovery rule to
                                                                                                           toll the limitations period. Similarly, punitive damages is not a separate cause of action;
                                                                                                        26 it is remedy. 22 Am. Jur. 2d Damages § 567. Should this Court grant summary
                                                                                                           judgment on all of Plaintiff’s cognizable claims, however, the action should be dismissed
                                                                                                        27 with prejudice in its entirety.
                                                                                                           2 All exhibits referenced herein are attached to the Declaration of Mollie Benedict, filed
                                                                                                        28 concurrently herewith.
                                                                                                                                                7
                                                                                                                MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                        Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 8 of 25 Page ID #:74




                                                                                                         1        When she implanted Plaintiff’s TVT-Exact, Dr. Chew was aware of the risks
                                                                                                         2 alleged to have caused Plaintiff’s injuries; specifically, she testified to knowing of risks
                                                                                                         3 of infection, damage to organs, including the bladder and urethra, damages to nerves,
                                                                                                         4 chronic or permanent pelvic and vaginal pain, chronic or permanent dyspareunia (which
                                                                                                         5 can be severe), erosion into organs such as the bladder and the urethra, erosion through
                                                                                                         6 the vagina epithelium and exposure inside the vagina, vaginal scarring, inflammation and
                                                                                                         7 foreign body reaction around the mesh which could persist indefinitely or as long as the
                                                                                                         8 mesh remained in the body, new or worsened urinary problems that include new or
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9 worsening urgency or urgent incontinence including retention or other voiding problems,
                                                                                                        10 and the necessity of additional corrective surgeries. SUMF No. 12 (citing Ex. D, Chew
                                                                                                        11 Dep., at 39:20-41:24).
                                                                                                        12        Dr. Chew further testified that she heard nothing at her deposition about the risks
TUCKER ELLIS LLP




                                                                                                        13 of TVT-Exact that would change her treatment decision to implant the device in Plaintiff
                                                                                                        14 in 2014. SUMF No. 15 (citing Ex. D, Chew Dep., at 173:7-17). Dr. Chew stands by her
                                                                                                        15 decision to implant TVT-Exact to treat Plaintiff’s stress urinary incontinence. SUMF No.
                                                                                                        16 16 (citing Ex. D, Chew Dep., at 90:8-25).
                                                                                                        17        On August 26, 2014, Plaintiff went to the emergency room with sharp suprapubic
                                                                                                        18 pain, which she reported she had for two weeks: “Reported self exam and noticed
                                                                                                        19 something coming through vaginal wall.” Plaintiff was advised to consult Dr. Chew.
                                                                                                        20 SUMF No. 3 (citing Ex. B, Medical Records, at RENTERIAM_PSR_00172-00180). Dr.
                                                                                                        21 Chew examined Plaintiff that same day. SUMF No. 4 (citing Ex. B, Medical Records, at
                                                                                                        22 RENTARIAM_PSR_00216-00220). Plaintiff reported her symptoms to Dr. Chew: “felt
                                                                                                        23 [pain] to be bladder but stated she could feel something coming through vaginal wall.
                                                                                                        24 Pain is like steak knife at times. Pain causes difficulty walking.” Id.
                                                                                                        25          On August 27, 2014, Dr. Chew performed an operation to treat Plaintiff’s mesh
                                                                                                        26 erosion into her vaginal wall: “Inspection revealed 1 mm area of sling mesh exposure
                                                                                                        27 along edges in left upper mid-urethral region.” SUMF No. 5 (citing Ex. B, Medical
                                                                                                        28 Records, at RENTARIAM_PSR_00016-00017; 00213-00214). Dr. Chew dissected the
                                                                                                                                               8
                                                                                                               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                         Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 9 of 25 Page ID #:75




                                                                                                         1 mesh and loosened the sling in order to treat Plaintiff’s mesh exposure. Id.
                                                                                                         2         Plaintiff testified that she does not recall whether Dr. Chew told her the purpose of
                                                                                                         3 the August 2014 surgery. SUMF No. 6 (citing Ex. C, Dep. Tr. of Marie Renteria (“Pl.
                                                                                                         4 Dep.), at 128:19-129:9). But, Plaintiff acknowledged she began experiencing the
                                                                                                         5 majority of her claimed injuries in 2014, many within days or weeks of her initial
                                                                                                         6 implantation surgery in June 2014, and others soon after her surgery to remove a portion
                                                                                                         7 of the TVT-Exact in August 2014. SUMF No. 7 (citing Ex. A, PFS, at p. 7). Plaintiff
                                                                                                         8 delayed the filing of this suit until December 31, 2018. SUMF No. 8 (citing Doc. 1,
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9 SFC).
                                                                                                        10         Plaintiff’s case-specific expert, Dr. Webster, only vaguely opines that “the cause of
                                                                                                        11 her recurrent stress urinary incontinence and mesh exposure are related to the Ethicon
                                                                                                        12 Gynecare TVT Exact implant.” SUMF No. 22 (citing Ex. G, Webster Report, at 4). Dr.
TUCKER ELLIS LLP




                                                                                                        13 Webster concedes, though, all the risks of injuries he opines were related to Plaintiff’s
                                                                                                        14 TVT-Exact were included in Dr. Chew’s risk discussion, which he described as
                                                                                                        15 comprising “a comprehensive template,” noting that he had “never seen a more extensive
                                                                                                        16 list of risks and complications in a medical record.” SUMF No. 13 (citing Ex. E, Dep.
                                                                                                        17 Tr. of W. Scott Webster, M.D. (“Webster Dep.”), at 34:19-23; 35:20-24).
                                                                                                        18         In his 3.5-page Report, Dr. Webster does not identify any specific defect in TVT-
                                                                                                        19 Exact’s design, nor does he opine that any specific defect caused Plaintiff’s injuries.
                                                                                                        20 SUMF No. 21 (citing Ex. G, Webster Report). Plaintiff obtained no additional testimony
                                                                                                        21 at Dr. Webster’s deposition which would establish that a specific defect in Defendants’
                                                                                                        22 TVT-Exact mesh caused any of the injuries Plaintiff alleges here. SUMF No. 19 (citing
                                                                                                        23 Ex. E, Webster Dep.).
                                                                                                        24         To the contrary, Dr. Webster testified that he was not opining that TVT-Exact is
                                                                                                        25 defective. SUMF No. 20 (citing Ex. E, Webster Dep., at 80:11-14). Dr. Webster opines
                                                                                                        26 only that, “the cause of her recurrent stress urinary incontinence and mesh exposure are
                                                                                                        27 related to the Ethicon Gynecare TVT Exact implant.” SUMF No. 22 (citing Ex. G,
                                                                                                        28 Webster Report, at 4). At his deposition, Dr. Webster clarified that there was a
                                                                                                                                               9
                                                                                                               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                        Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 10 of 25 Page ID #:76




                                                                                                         1 typographical error in his report, and he intended to state the opinion that the recurrent
                                                                                                         2 incontinence was urgency, not stress incontinence. Thus, the alleged injuries that Dr.
                                                                                                         3 Webster connected to the TVT-Exact are exposure (and pain related to this exposure) and
                                                                                                         4 urge incontinence. Id. (citing Ex. E, Webster Dep., at 73:1-12; 80:11-24; 81:9-14).
                                                                                                         5        LEGAL STANDARDS
                                                                                                         6        Summary judgment is proper where, when drawing permissible inferences in favor
                                                                                                         7 of the nonmoving party, there is no genuine issue of material fact and the movant is
                                                                                                         8 entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Matsushita Elec. Indus.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9 Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587-88 (1986); Fortyune v. Am. Multi-
                                                                                                        10 Cinema, Inc., 364 F.3d 1075, 1080 (9th Cir. 2004). A “material” fact is one which
                                                                                                        11 affects the case’s outcome. Thrifty Oil Co. v. Bank of Am. Nat. Trust and Sav. Ass’n, 322
                                                                                                        12 F.3d 1039, 1046 (9th Cir. 2003) (citing Anderson v. Liberty Lobby, 477 U.S. 242, 248
TUCKER ELLIS LLP




                                                                                                        13 (1986)). And, a dispute is “genuine” if there is sufficient evidence for a reasonable jury
                                                                                                        14 to decide the case for the non-moving party. Long v. Cty. of Los Angeles, 442 F.3d 1178,
                                                                                                        15 1185 (9th Cir. 2006) (citing Anderson, 477 U.S. at 248).
                                                                                                        16        Even though “all justifiable inferences” from the non-movant’s evidence “are to be
                                                                                                        17 drawn in his favor,” Anderson, 477 U.S. at 255, “[n]evertheless, inferences are not drawn
                                                                                                        18 out of the air, and it is the nonmoving party’s obligation to produce a factual predicate
                                                                                                        19 from which the inference may be drawn,” Disney Enter., Inc. v. VidAngel, Inc., 371 F.
                                                                                                        20 Supp. 3d 708, 714 (C.D. Cal. 2019) (citing Richards v. Nielson Freight Lines, 602 Supp.
                                                                                                        21 1224, 1244-45 (E.D. Cal. 1985), aff’d, 810 F.2d 898 (9th Cir. 1987)). The Court’s
                                                                                                        22 function at this stage is not to “weigh the evidence and determine the truth of the matter
                                                                                                        23 but to determine whether there is a genuine issue for trial.” Anderson, 477 U.S. at 252. A
                                                                                                        24 genuine issue is one about which there is more than “some metaphysical doubt as to the
                                                                                                        25 material facts,” but instead “[w]here the record taken as a whole could not lead a rational
                                                                                                        26 trier of fact to find for the nonmoving party.” Matsushita, 475 U.S. at 587 (citation
                                                                                                        27 omitted).
                                                                                                        28
                                                                                                                                              10
                                                                                                               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                        Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 11 of 25 Page ID #:77




                                                                                                         1          The Parties agree that California substantive law applies to Plaintiff’s claims.3
                                                                                                         2          ARGUMENT
                                                                                                         3          A.    Plaintiff’s claims are barred by California’s two-year statute of
                                                                                                         4                limitations.
                                                                                                         5          Under California law, Plaintiffs’ claims are subject to a two-year statute of
                                                                                                         6 limitations for an action for “injury to . . . an individual caused by the wrongful act or
                                                                                                         7 neglect of another.” See Cal. Civ. Proc. Code § 335.1; Fox v. Ethicon Endo-Surgery,
                                                                                                         8 Inc., 110 P.3d 914, 921 n.3 (Cal. 2005); see also Marin Healthcare Dist. v. Sutter Health,
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9 127 Cal. Rptr. 2d 113, 121 (Ct. App. 2002).
                                                                                                        10          The personal injury statute of limitations typically begins to run when the elements
                                                                                                        11 of the claim are complete—that is, when the plaintiff’s injury occurs. See, e.g., Fox, 110
                                                                                                        12 P.3d at 920-21. “A plaintiff whose complaint shows on its face that his claim would be
TUCKER ELLIS LLP




                                                                                                        13 barred without the benefit of the discovery rule must specifically plead facts to show (1)
                                                                                                        14 the time and manner of discovery and (2) the inability to have made earlier discovery
                                                                                                        15 despite reasonable diligence.” Id. (citation omitted). Mere conclusory statements are
                                                                                                        16 insufficient. Id.4
                                                                                                        17          Under California’s discovery rule, suspicion of injury starts the clock: “the statute
                                                                                                        18 of limitations begins to run when the plaintiff suspects or should suspect that her injury
                                                                                                        19 was caused by wrongdoing, that someone has done something wrong to her. . . . [T]he
                                                                                                        20 limitations period begins once the plaintiff has notice or information of circumstances to
                                                                                                        21
                                                                                                             3 In
                                                                                                               their initial Motion for Summary Judgment, Doc. 19 & 20, filed before this case was
                                                                                                        22 remanded from the MDL, Defendants argued that, because Plaintiff was implanted with
                                                                                                           Prolift in California, California’s choice-of-law rules apply to Plaintiff’s claims. See
                                                                                                        23 Belanger v. Ethicon, Inc., No. 2:13-cv-12036, 2014 WL 346717, at *7 (S.D.W. Va. Jan.
                                                                                                           30, 2014) (holding that the state of implant’s choice-of-law rules apply). Applying
                                                                                                        24 California’s three-step governmental interest analysis, California is the only state with a
                                                                                                           legitimate interest here because it is the state of Plaintiff’s residence, implant procedure,
                                                                                                        25 and medical care. See Doc. 20, p. 4. Plaintiff stated no opposition to this choice of law
                                                                                                           in her Response and Memorandum in Opposition to Defendants’ Motion for Summary
                                                                                                        26 Judgment. Doc. 24.
                                                                                                           4 The burden of pleading and establishing “belated discovery” is on Plaintiffs as the party
                                                                                                        27 relying on the discovery rule to toll the limitations period. Czajkowski v. Haskell &
                                                                                                           White, LLP, 208 Cal. App. 4th 166, 174-75 (Ct. App. 2012) (citations omitted); accord
                                                                                                        28 Yamauchi v. Cotterman, 84 F. Supp. 3d 993, 1011 (N.D. Cal. 2015).
                                                                                                                                               11
                                                                                                                MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                        Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 12 of 25 Page ID #:78




                                                                                                         1 put a reasonable person on inquiry.” Rivas v. Safety-Kleen Corp., 119 Cal. Rptr. 2d 503,
                                                                                                         2 509 (Ct. App. 2002) (internal quotation marks and citations omitted) (emphasis added).
                                                                                                         3 “Once the plaintiff has a suspicion of wrongdoing, and therefore an incentive to sue, she
                                                                                                         4 must decide whether to file suit or sit on her rights. So long as a suspicion exists, it is
                                                                                                         5 clear that the plaintiff must go find the facts; she cannot wait for the facts to find her.”
                                                                                                         6 Jolly v. Eli Lilly & Co., 751 P.2d 923, 928 (Cal. 1988). And, “[p]laintiff cannot prevent
                                                                                                         7 the statute of limitations from starting simply by refusing to investigate his suspicions.”
                                                                                                         8 Erickson v. Boston Sci. Corp., 846 F. Supp. 2d 1085, 1095 (C.D. Cal. 2011).
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9         Certainty is not required to start the clock: “California law does not require a
                                                                                                        10 plaintiff to be certain of the cause of his injury before his cause of action accrues; it
                                                                                                        11 merely requires facts sufficient to put a reasonable plaintiff in suspicion that he has been
                                                                                                        12 wronged. It requires the plaintiff, once put in suspicion, to conduct a reasonable
TUCKER ELLIS LLP




                                                                                                        13 investigation, which surely includes ordinary discussions with one’s treating physicians
                                                                                                        14 as to possible causes of one’s injuries.” Hendrix v. Novartis Pharm. Corp., 975 F. Supp.
                                                                                                        15 2d 1100, 1108-09 (C.D. Cal. 2013), aff’d, 647 F. App’x 749 (9th Cir. 2016) (internal
                                                                                                        16 citations omitted).
                                                                                                        17         In Hendrix, the plaintiff alleged that the drug Zometa caused his bisphosphonate
                                                                                                        18 osteonecrosis, or osteonecrosis of the jaw (“ONJ”) and that defendant failed to warn him
                                                                                                        19 of the possible connection between the drug and ONJ. Id. at 1103, 1107. Because he
                                                                                                        20 filed his suit more than two years after the injury, he sought benefit of the discovery rule
                                                                                                        21 and argued that his knowledge of the causal link between the drug and ONJ developed as
                                                                                                        22 a result of a television commercial. Id. at 1107-08. The district court focused on
                                                                                                        23 plaintiff’s knowledge that he had an adverse reaction to the drug and his discussions with
                                                                                                        24 his doctor about his belief that the drug caused his ONJ. Id. at 1107. The plaintiff had a
                                                                                                        25 suspicion of the causal connection, and he waited beyond the statute of limitations to act
                                                                                                        26 on this suspicion to file suit. See also Viramontes v. Pfizer, Inc., No. 2:15-cv-1754-
                                                                                                        27 TLNACPS, 2015 WL 9319497, at *7-9 (E.D. Cal. Dec. 23, 2015), report and
                                                                                                        28 recommendation adopted 2016 WL 704715 (E.D. Cal. Feb. 23, 2016) (concluding that
                                                                                                                                              12
                                                                                                               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                        Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 13 of 25 Page ID #:79




                                                                                                         1 plaintiff was on inquiry notice once doctor identified possible link between the drug and
                                                                                                         2 her injury, such that the limitations period began to run and plaintiff had two years to
                                                                                                         3 develop facts to either confirm or refute the reasonable suspicion of a link between the
                                                                                                         4 drug and the injury); Elliott v. Janssen Pharms., Inc., No. CV-13-00743-DMB, 2013 WL
                                                                                                         5 6622614, at *4 (C.D. Cal. Dec. 13, 2013) (finding sufficient notice to the plaintiff from
                                                                                                         6 doctor’s warning that his symptoms could be linked to the drug he was taking and
                                                                                                         7 doctor’s recommendation he stop taking the drug to resolve the symptoms).
                                                                                                         8        Here, Plaintiff was experiencing pelvic pain and discovered mesh erosion during a
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9 self-exam in August 2014. SUMF No. 3 (citing Ex. B, Medical Records, at
                                                                                                        10 RENTERIAM_PSR_00172-00180). She was admitted, her vaginal mesh erosion was
                                                                                                        11 confirmed, a portion of the mesh was removed, and Dr. Chen also loosened and dissected
                                                                                                        12 free the mesh. SUMF Nos. 4-5 (citing Ex. B, Medical Records, at
TUCKER ELLIS LLP




                                                                                                        13 RENTARIAM_PSR_00016-00017; 00213-00214). Plaintiff claims not to recall whether
                                                                                                        14 she was aware of the purpose of the August 2014 surgery at the time. SUMF No. 6
                                                                                                        15 (citing Ex. C, Pl. Dep. at 128:19-129:9). But Plaintiff knew of her mesh erosion and
                                                                                                        16 acknowledges she began experiencing the majority of her claimed injuries in 2014, many
                                                                                                        17 within days or weeks of her initial implantation surgery in June 2014, and others soon
                                                                                                        18 after her August 2014 surgery to remove a portion of the mesh. SUMF No. 7 (citing Ex.
                                                                                                        19 A, PFS, at p. 7).
                                                                                                        20        Plaintiff bears the burden of proving belated discovery of her cause of action and
                                                                                                        21 an inability to make an earlier discovery despite reasonable diligence. Plaintiff relies on
                                                                                                        22 a lack of memory of whether her physician explained the purpose of her August 2014
                                                                                                        23 surgery, during which mesh erosion was confirmed and a portion of the mesh was
                                                                                                        24 removed. This is insufficient to meet her burden of proving application of the discovery
                                                                                                        25 rule. Accordingly, the statute of limitations began running no later than August 2014.
                                                                                                        26 Yet Plaintiff did not file this action until December 31, 2018, more than four years later.
                                                                                                        27        District courts considering statute of limitations arguments in cases remanded from
                                                                                                        28 the same MDL as Plaintiffs’ case have also entered summary judgment on this basis. For
                                                                                                                                              13
                                                                                                               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                        Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 14 of 25 Page ID #:80




                                                                                                         1 example, in Stark v. Johnson & Johnson, the district court ruled that Plaintiffs’ action was
                                                                                                         2 time-barred under, Illinois law, which also recognizes a discovery rule; there, the Court
                                                                                                         3 found in Ethicon’s favor, finding the following facts sufficient to trigger the accrual of the
                                                                                                         4 plaintiff’s claims: plaintiff’s awareness of eroded mesh; plaintiff’s discussion with her
                                                                                                         5 doctor about erosion of her mesh into her urethra; the worsening of incontinence and pain
                                                                                                         6 after her implant surgery; and, plaintiff’s knowledge of further complications of eroded
                                                                                                         7 mesh. Stark, No. 18-cv-06609, Doc. No. 73, at *9 (N.D. Ill. Apr. 20, 2020). The court
                                                                                                         8 concluded that, “These undisputed facts indicate that Stark knew the continued pain and
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9 incontinence were directly related to the eroded mesh. . . . After her two surgeries to remove
                                                                                                        10 the eroded mesh, Stark was ‘obligated to begin her inquiry as to who manufactured her
                                                                                                        11 sling and whether her complications were due to a problem with the surgery or a defective
                                                                                                        12 sling.’” Id. at *10 (citation omitted). See also additional cases remanded from the same
TUCKER ELLIS LLP




                                                                                                        13 MDL in which summary judgment was granted because plaintiffs’ claims were time-
                                                                                                        14 barred: Vigneau v. Ethicon, Inc., No. 3:20-cv-00506-JAG, Doc. No. 107 (text entry only)
                                                                                                        15 (E.D. Va. Aug. 12, 2020) (granting summary judgment based on Virginia’s statute of
                                                                                                        16 limitations); Turner v. Ethicon, Inc., No. 1:20-cv-876-ACA, 2020 WL 4346784 (N.D. Ala.
                                                                                                        17 July 29, 2020) (granting summary judgment in full, finding claims were barred by
                                                                                                        18 Tennessee’s two-years statute of limitations); Kennedy v. Ethicon, Inc., No. 5:20-CV-
                                                                                                        19 00185, 2020 WL 4050459 (E.D. Pa. July 20, 2020) (granting full summary judgment based
                                                                                                        20 on Pennsylvania’s statute of limitations); Norby v. Ethicon, Inc., No. 1:20-cv-00323-LMM,
                                                                                                        21 Doc. No. 45 (N.D. Ga. Apr. 17, 2020) (granting summary judgment in full due to filing
                                                                                                        22 outside of the two-year statute of limitations in Georgia).
                                                                                                        23 / / /
                                                                                                        24
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28
                                                                                                                                              14
                                                                                                               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                        Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 15 of 25 Page ID #:81




                                                                                                         1          B.       Plaintiff’s warnings and fraud-based claims fail for lack of specific
                                                                                                         2                   causation.5
                                                                                                         3          California courts apply the learned intermediary doctrine to warning claims arising
                                                                                                         4 from the use of prescription medical devices. Dilley v. C.R. Bard, Inc., No. 2:14-CV-
                                                                                                         5 01795-ODW, 2014 WL 1338877, at *4 (C.D. Cal. Apr. 3, 2014) (citing Carlin v.
                                                                                                         6 Superior Court, 13 Cal. 4th 1104, 1116 (1996); Plenger v. Alza Corp., 11 Cal. App. 4th
                                                                                                         7 349, 362 (1992)). The doctrine applies to product liability claims challenging the
                                                                                                         8 adequacy of a product’s warnings, regardless of the theory attached, be it strict liability,
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9 negligence, breach of express or implied warranty, or fraud. See, e.g., Motus v. Pfizer,
                                                                                                        10 Inc., 196 F. Supp. 2d 984, 989 (C.D. Cal. 2001), aff’d, 358 F.3d 659, 660-61 (9th Cir.
                                                                                                        11 2004) (granting defendant's motion for summary judgment on claims for wrongful death,
                                                                                                        12 fraud, and breach of warranty, which were premised on the failure to warn claim);
TUCKER ELLIS LLP




                                                                                                        13 Huntman v. Danek Med. Inc., No. 97-cv-2155, 1998 WL 663362, at *1, 5-6 (S.D. Cal.
                                                                                                        14 July 24, 1998) (concluding that learned intermediary doctrine applied to strict liability,
                                                                                                        15 negligence, fraud, breach of warranty); Lord v. Sigueiros, No. CV040243, 2006 WL
                                                                                                        16 1510408, at *1 (Cal. Super. Ct. Apr. 25, 2006) (explaining that negligence, strict liability,
                                                                                                        17 breach of implied warranty, breach of express warranty, intentional infliction of
                                                                                                        18 emotional distress, and fraud claims all alleged a failure to warn); Rivas v. Safety-Kleen
                                                                                                        19 Corp., 119 Cal. Rptr. 2d 503 (Cal. App. 2002) (finding that plaintiff’s fraud claim “was
                                                                                                        20 merely the failure to warn claim recast as a claim for fraudulent concealment.”). The
                                                                                                        21
                                                                                                        22   5 Plaintiff’s other warnings and fraud claims (Counts VI, VII, VIII, and IX) are
                                                                                                             duplicative of Plaintiff’s failure to warn claims (Counts I and III) and fail for lack of
                                                                                                        23   causation. Additionally, the constructive fraud claim fails because Plaintiff cannot
                                                                                                             establish she was in a fiduciary or confidential relationship with Ethicon. See Cal. Civ.
                                                                                                        24   Code § 1573 requires a showing of: (1) a fiduciary relationship; (2) nondisclosure; (3)
                                                                                                             intent to deceive; and (4) reliance and resulting injury (causation). Azadpour v. Sun
                                                                                                        25   Microsystems, Inc., No. C06-03272 MJJ, 2007 WL 2141079, at *3 (N.D. Cal. July 23,
                                                                                                             2007); see also Gen. Am. Life Ins. Co. v. Rana, 769 F. Supp. 1121, 1126 (N.D. Cal.
                                                                                                        26   1991).
                                                                                                             Plaintiff stated in her Response and Memorandum in Opposition to Defendants’ Motion
                                                                                                        27   for Summary Judgment, Doc. 24, at 5, n.2, that she does not oppose Defendants’ Motion
                                                                                                             as to Counts XI (Breach of Express Warranty), Count XII (Breach of Implied Warranty),
                                                                                                        28   and Count XIII (Violation of Consumer Protection Laws).
                                                                                                                                               15
                                                                                                                MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                        Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 16 of 25 Page ID #:82




                                                                                                         1 gravamen of Plaintiff’s failure to warn and fraud-based claims is that Ethicon failed to
                                                                                                         2 warn about TVT-Exact’s risks.
                                                                                                         3         Under the learned intermediary doctrine, Plaintiff must prove “not only that no
                                                                                                         4 warning was provided or that the warning was inadequate, but also that the inadequacy or
                                                                                                         5 absence of the warning caused the [plaintiff’s] injury.” Motus v. Pfizer Inc., 196 F. Supp.
                                                                                                         6 2d 984, 991 (C.D. Cal. 2001), aff’d sub nom. Motus v. Pfizer Inc. (Roerig Div.), 358 F.3d
                                                                                                         7 659 (9th Cir. 2004); see also Latiolais v. Merck & Co., Inc., 302 F. App’x 756, 757 (9th
                                                                                                         8 Cir. 2008). “[I]nadequacy of the warning and causation are separate elements of [the
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9 plaintiff’s] affirmative burden. Where the physician did not read warnings, adequacy is
                                                                                                        10 irrelevant.” Tucker v. Wright Med. Tech., Inc., No. 11-CV-03086-YGR, 2013 WL
                                                                                                        11 1149717, at *16 (N.D. Cal. Mar. 19, 2013) (emphasis in original) (granting the
                                                                                                        12 defendant’s motion for summary judgment on failure to warn because plaintiff could not
TUCKER ELLIS LLP




                                                                                                        13 show a stronger warning would have change plaintiff’s physician’s mind as he failed to
                                                                                                        14 read the warning which was given). “A product defect claim based on insufficient
                                                                                                        15 warnings cannot survive summary judgment if stronger warnings would not have altered
                                                                                                        16 the conduct of the prescribing physician.” Motus, 358 F.3d at 661.
                                                                                                        17         “[T]he failure to provide warnings about risks already known to a sophisticated
                                                                                                        18 purchaser usually is not a proximate cause of harm resulting from those risks . . . . [T]his
                                                                                                        19 is because the user’s knowledge of the dangers is the equivalent of prior notice.”
                                                                                                        20 Johnson v. Am. Standard, Inc., 179 P.3d 905, 911 (Cal. 2008) (citation omitted); see also
                                                                                                        21 Plenger v. Alza Corp., 11 Cal. App. 4th 349, 352, 362 (1992).6
                                                                                                        22
                                                                                                             6 Other courts have similarly recognized deficient warnings claims fail when the
                                                                                                        23   prescribing physicians independently knew of the risks and still prescribed the product.
                                                                                                             See, e.g., First Nat’l Bank & Trust Corp. v. Am. Eurocopter Corp., 378 F.3d 682, 691
                                                                                                        24   (7th Cir. 2004) (concluding, under Indiana law, that “any lack of direct warning” to pilots
                                                                                                             “is inconsequential” because pilots knew of dangerous condition, and affirming summary
                                                                                                        25   judgment for manufacturer on warnings claim); Gilliland v. Novartis Pharm. Corp., 34 F.
                                                                                                             Supp. 3d 960, 969–70 (S.D. Iowa 2014) (recognizing known-risk argument but denying
                                                                                                        26   summary judgment because of fact issue as to whether prescribing oncologists were
                                                                                                             aware of a risk); Begley v. Bristol-Myers Squibb Co., No. 06-6051, 2013 WL 144177, at
                                                                                                        27   *4 (D.N.J. Jan. 11, 2013) (“As a corollary to the learned intermediary doctrine, drug
                                                                                                             manufacturers are not obligated to warn prescribing physicians of risks already known to
                                                                                                        28   the medical community . . . because ‘there is no duty to warn of a risk that is already
                                                                                                             known by those to be warned[.]’”) (internal citations omitted) (applying Illinois law);
                                                                                                                                              16
                                                                                                               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                        Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 17 of 25 Page ID #:83




                                                                                                         1         Now that Dr. Chew has been deposed, Plaintiff remains unable to meet her burden
                                                                                                         2 to establish causation for each of the following reasons:
                                                                                                         3               1.     Dr. Chew did not rely on Defendants to warn her of the risks of
                                                                                                         4                      implanting TVT-Exact.
                                                                                                         5        Dr. Chew testified she did not rely on Ethicon or its instructions for use (“IFU”) to
                                                                                                         6 inform her of the risks of implanting TVT-Exact. About the IFU, Dr. Chew testified, “I
                                                                                                         7 have seen it, but I don’t rely on that as a way to train myself,” and further: “I don’t rely
                                                                                                         8 on the manufacturer to educate me,” and “I don’t rely on Ethicon to update me on the
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9 current risks of mesh.” Ex. D, Chew Dep., at 106:1-2,18-19; 108:4-6. Instead, Dr. Chew
                                                                                                        10 testified that she relies on many other sources to inform her about the risks of implanting
                                                                                                        11 TVT-Exact, including: her residency and fellowship, continuing medical education, and
                                                                                                        12 medical literature examining the safety and efficacy of mesh slings. Ex. D, Chew Dep.,
TUCKER ELLIS LLP




                                                                                                        13 at 28:7-22; 151:13-24; 167:6-9.
                                                                                                        14        Dr. Chew’s testimony that she did not rely on TVT-Exact’s IFU, even though she
                                                                                                        15 may have read or seen it at some point in her residency or training, is strikingly similar to
                                                                                                        16 the testimony of the implanting physician in Sharp v. Ethicon, Inc., No. 2:20-CV-2028,
                                                                                                        17 2020 WL 1434566 (W.D. Ark. Mar. 24, 2020). There the district court, applying
                                                                                                        18 Arkansas’s learned intermediary doctrine, in that case, remanded from the same MDL as
                                                                                                        19 Ms. Renteria’s, dismissed the parallel failure to warn claim. Id. at *4. The implanting
                                                                                                        20 physician in Sharp even testified that he had read TVT-O’s IFU [TVT-O is also an
                                                                                                        21 Ethicon mesh sling, in the same family of medical devices as TVT-Exact, made from the
                                                                                                        22 same polypropylene material.] more than once, but that he did not rely on the IFU in his
                                                                                                        23 prescription decision for the plaintiff. Id.
                                                                                                        24        Here, as in Sharp, Plaintiff cannot demonstrate causation on her failure to warn
                                                                                                        25 claim because Dr. Chew was clear she did not rely on the TVT-Exact’s warnings.
                                                                                                        26 Gray v. Badger Min. Corp., 676 N.W.2d 268, 275–76 (Minn. 2004) (“By applying
                                                                                                           traditional common law causation principles, we concluded that the failure of a drug
                                                                                                        27 manufacturer to warn a physician of the dangers of a drug was not the proximate cause of
                                                                                                           the injury to the patient where the physician acknowledged that he was fully aware of its
                                                                                                        28 potentially dangerous side effects.”).
                                                                                                                                              17
                                                                                                               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                        Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 18 of 25 Page ID #:84




                                                                                                         1               2.     Prior to implanting Plaintiff’s TVT-Exact, Dr. Chew was aware of
                                                                                                         2                      each of the risks of injury Plaintiff’s case-specific expert
                                                                                                         3                      attributes to TVT-Exact.
                                                                                                         4         Plaintiff’s case-specific expert Dr. Webster opines, “that the cause of her recurrent
                                                                                                         5 stress urinary incontinence and mesh exposure are related to the Ethicon Gynecare TVT
                                                                                                         6 Exact implant.” Ex. G, Webster Report, at 4. At his deposition, Dr. Webster clarified
                                                                                                         7 that he intended to state the opinion that the recurrent incontinence was urgency, not
                                                                                                         8 stress incontinence. Ex. E, Webster Dep., at 73:1-12. Thus, the alleged injuries Dr.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9 Webster connected to TVT-Exact are exposure (and pain related to exposure) and urge
                                                                                                        10 incontinence. Id. at 80:11-24; 81:9-14. Dr. Chew specifically affirmed her knowledge of
                                                                                                        11 these and other risks prior to her prescription decision and implantation of Plaintiff’s
                                                                                                        12 TVT-Exact. Ex. D, Chew Dep., at 39:20-41:24.
TUCKER ELLIS LLP




                                                                                                        13         Accordingly, Dr. Chew was aware prior to Plaintiff’s surgery that the TVT-Exact
                                                                                                        14 carried the risk of each of the injuries Plaintiff now claims, which her expert attributes
                                                                                                        15 very generally to the mesh. Dr. Chew recommended the device with full prior knowledge
                                                                                                        16 of these risks. This undisputed testimony also precludes Plaintiff from demonstrating
                                                                                                        17 causation on her failure to warn claim.
                                                                                                        18               3.     Dr. Chew stands by her decision to implant Plaintiff’s TVT-Exact.
                                                                                                        19         Dr. Chew testified that she heard nothing at her deposition about the risks of TVT-
                                                                                                        20 Exact that would change her decision to implant this sling to treat Plaintiff’s stress
                                                                                                        21 urinary incontinence. Ex. D, Chew Dep, at 173:7-17. She further testified that TVT-
                                                                                                        22 Exact was “a reasonable and appropriate option for stress incontinence in 2014” and for
                                                                                                        23 Plaintiff, specifically. Id. at 90:8-19.
                                                                                                        24         Dr. Chew stands by her decision to recommend TVT-Exact to treat Plaintiff, and
                                                                                                        25 also agreed that, “If a woman came into [her] office today with the same medical history
                                                                                                        26 and symptoms as Ms. Renteria had in June 2014,” she would “still recommend the TVT-
                                                                                                        27 Exact sling as a treatment for her stress incontinence.” Ex. D, Chew Dep., at 90:20-25.
                                                                                                        28         Other district courts, presented with similar testimony from implanters in other
                                                                                                                                              18
                                                                                                               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                        Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 19 of 25 Page ID #:85




                                                                                                         1 cases remanded from the same MDL as Plaintiff’s, have found such unrefuted testimony
                                                                                                         2 warranted summary judgment. Indeed, similar implanter testimony was emphasized by
                                                                                                         3 the Sharp court in ruling in Ethicon’s: “Even after [the implanting physician] was
                                                                                                         4 presented with [plaintiff’s] criticism of the product warnings, he still testified that he
                                                                                                         5 would have taken the same course of action then as he would now, as his good opinion of
                                                                                                         6 the device had not changed.” 2020 WL 1434566, at *4.
                                                                                                         7         In Abt v. Ethicon, Inc., the district court concluded that because the implanter,
                                                                                                         8 “testified he stands by his decision to select TVT-O for [the plaintiff], that he would not
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9 have changed his decision to implant the TVT-O in [plaintiff] even if the instructions for
                                                                                                        10 its use had included each of the additional risks [plaintiff] alleges were not included, and
                                                                                                        11 that he relied more on medical literature (rather than manufacturer’s warnings) in
                                                                                                        12 deciding what implants to use,” Defendants were entitled to summary judgment on the
TUCKER ELLIS LLP




                                                                                                        13 failure to warn claim due to the plaintiff’s failure to establish causation. No. 1:20-cv-
                                                                                                        14 00047-SRC, 2020 WL 4887022, at *2 (Aug. 20, 2020 E.D. Mo.). The court in Abt
                                                                                                        15 further explained that this conclusion was in keeping with other courts which found that
                                                                                                        16 “plaintiffs cannot establish proximate causation where there is no evidence the
                                                                                                        17 implanting physician would have taken a different course of action even if provided an
                                                                                                        18 adequate warning.” Id. at *3 (citing Hull v. Ethicon, Inc., No. 3:20-cv-00038 JMS-DML,
                                                                                                        19 2020 WL 1154577, at *9 (S.D. Ind. Mar. 10, 2020); Cutter v. Ethicon, Inc., No. 5:19-
                                                                                                        20 443-DCR, 2020 WL 109809, at *9 (E.D. Ky. Jan. 9, 2020); Contreras v. Boston Sci.
                                                                                                        21 Corp., No. 2:12-cv-03745, 2016 WL 14366682, at *4 (S.D. W. Va. Apr. 11, 2016)).
                                                                                                        22         Dr. Chew’s testimony parallels that of these other implanters cited in Abt. She
                                                                                                        23 stands by her decision, even though she knew the risks, and she did not rely on the
                                                                                                        24 manufacturer to inform her of these risks. For this reason also summary judgment should
                                                                                                        25 be granted on Plaintiff’s warnings and fraud-based claims.
                                                                                                        26 / / /
                                                                                                        27
                                                                                                        28
                                                                                                                                              19
                                                                                                               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                        Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 20 of 25 Page ID #:86




                                                                                                         1         C.    Plaintiff’s negligent Design Defect claim (Count I) fails because
                                                                                                         2               Plaintiff’s expert fails to connect Plaintiff’s injuries to any defect in
                                                                                                         3               TVT-Exact, and Dr. Webster’s testimony also does not provide a defect
                                                                                                         4               in the design of TVT-Exact which caused Plaintiff’s alleged injuries.
                                                                                                         5         Dr. Webster has now been deposed, and his deposition testimony amply
                                                                                                         6 demonstrates his opinions are insufficient to establish that a defect in the design of TVT-
                                                                                                         7 Exact caused Plaintiff’s alleged injuries. In both his report and his subsequent testimony,
                                                                                                         8 Dr. Webster fails to identify a specific defect that allegedly caused Plaintiff’s injuries.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9         To establish a negligent design claim, Plaintiffs must establish, through competent
                                                                                                        10 expert testimony, that a defect in Prolift caused Plaintiff’s injuries. “A product liability
                                                                                                        11 case must be based on substantial evidence establishing both the defect and causation (a
                                                                                                        12 substantial probability that the design defect, and not something else, caused the
TUCKER ELLIS LLP




                                                                                                        13 plaintiff’s injury) and where . . . the complexity of the causation issue is beyond common
                                                                                                        14 experience, expert testimony is required to establish causation.” Marmont v. Bernzomatic
                                                                                                        15 Corp., No. LACV1600848JAKRAOX, 2018 WL 6252500, at *14 (C.D. Cal. July 31,
                                                                                                        16 2018) (quoting Stephen v. Ford Motor Co., 134 Cal. App. 4th 1363, 1373 (2005))
                                                                                                        17 (emphasis added). See Judicial Council of Cal. Civ. Jury Instr. (“CACI”) § 1204
                                                                                                        18 (requiring proof “[t]hat the [product]’s design was a substantial factor in causing harm”)
                                                                                                        19 (emphasis added); Pooshs v. Philip Morris USA, Inc., 904 F. Supp. 2d 1009, 1025 (N.D.
                                                                                                        20 Cal. 2012) (under California law, “a plaintiff must prove that there was a design defect,
                                                                                                        21 which actually caused the injury”). The district court in Cox v. Depuy Motech, Inc.
                                                                                                        22 granted the defendant’s summary judgment motion and described the ways in which the
                                                                                                        23 expert’s report was insufficient in establishing the design defect claim, including that the
                                                                                                        24 expert, “did not identify any particular defect in the device” and that he “did not causally
                                                                                                        25 relate any alleged defect to plaintiff’s postoperative complaints.” No. 95-CV-3848-
                                                                                                        26 L(JA), 2000 WL 1160486, at *7 (S.D. Cal. Mar. 29, 2000).
                                                                                                        27         Dr. Webster is Plaintiff’s only case-specific expert. SUMF No. 17 (citing Ex. F,
                                                                                                        28 Pl.’s Expert Designation). In his 3.5-page Report, Dr. Webster does not identify any
                                                                                                                                              20
                                                                                                               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                        Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 21 of 25 Page ID #:87




                                                                                                         1 specific defect in TVT-Exact’s design, nor does he opine that any specific defect caused
                                                                                                         2 Plaintiff’s injuries. SUMF No. 21 (citing Ex. G, Webster Report). Instead, Dr. Webster
                                                                                                         3 opines on that, “the cause of her recurrent stress urinary incontinence and mesh exposure
                                                                                                         4 are related to the Ethicon Gynecare TVT Exact implant.” SUMF No. 22 (citing Ex. G,
                                                                                                         5 Webster Report, at 4). At his deposition, Dr. Webster clarified that there was a
                                                                                                         6 typographical error in his report, and he intended to state the opinion that the recurrent
                                                                                                         7 incontinence was urgency, not stress incontinence. Id. (citing Ex. E, Webster Dep., at
                                                                                                         8 73:1-12; 80:11-24; 81:9-14). Thus, the alleged injuries that Dr. Webster connected to the
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9 TVT-Exact are exposure (and pain related to this exposure) and urge incontinence.
                                                                                                        10         Other district courts have ruled in Defendants’ favor on this same issue. For
                                                                                                        11 instance, in Lampron v. Ethicon, Inc., the plaintiff’s experts opined that the mesh had
                                                                                                        12 defects and that the plaintiff had complications because of the mesh, but the district court
TUCKER ELLIS LLP




                                                                                                        13 granted summary judgment in Ethicon’s favor because plaintiff’s expert failed to identify
                                                                                                        14 a design defect in the mesh that caused those complications. Lampron v. Johnson &
                                                                                                        15 Johnson & Ethicon, Inc., No. 20-CV-317-JD, 2020 WL 3452150, at *4 (D.N.H. June 24,
                                                                                                        16 2020) Similarly, while in the context of a motion to exclude, the district court in Balura
                                                                                                        17 v. Ethicon, Inc., 2020 WL 819293, at *9 (N.D.N.Y. Feb. 19, 2020), held that the opinions
                                                                                                        18 of plaintiff’s expert could not support a design defect claim because “[w]hile [the expert]
                                                                                                        19 concludes that [plaintiff’s] pelvic injuries were caused by the defective TVT device,’” the
                                                                                                        20 expert “fails to describe or explain how a defect in the TVT caused [her] injuries, as
                                                                                                        21 opposed to the mere presence of the TVT itself.” See also Lancaster v. Ethicon, Inc.,
                                                                                                        22 2020 WL 819291, at *6 (N.D.N.Y. Feb. 19, 2020) (same ruling regarding a different
                                                                                                        23 plaintiff’s expert: “Dr. Marvel states that ‘Ms. Lancaster’s pelvic complaints . . . were
                                                                                                        24 caused by the marked scarring [ ] and erosion caused by defects in [Defendants’] mesh
                                                                                                        25 product,” “but Dr. Marvel does not state what defect caused Mrs. Lancaster’s [injuries],
                                                                                                        26 or how the defect caused Mrs. Lancaster’s injuries. . . . [the] report fails to ‘tie’ ‘the
                                                                                                        27 design defect of the product’ to ‘the injury,’ as is necessary to establish a design defect
                                                                                                        28 under New York law.”).
                                                                                                                                              21
                                                                                                               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                        Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 22 of 25 Page ID #:88




                                                                                                         1          In Abt, the court, evaluating a statement about causation, which merely opined that
                                                                                                         2 the mesh, but no specific defect, was the cause of the plaintiff’s injuries, stated,
                                                                                                         3 “Nowhere in Dr. Brennan’s report does he connect a design defect with [the plaintiff’s]
                                                                                                         4 injuries. He conclusorily states that generally the defective device caused [the plaintiff’s]
                                                                                                         5 injuries. He provided no specifics such as what design defect caused what injuries, or
                                                                                                         6 how any design defect caused [the plaintiff’s] injuries. He essentially concludes that the
                                                                                                         7 mere presence of the TVT-O caused [the plaintiff’s] injuries.” No. 1:20-cv-00047-SRC,
                                                                                                         8 2020 WL 4887022, at *3. The court in Abt granted Defendants’ motion for summary
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9 judgment on this claim, as well as on the failure to warn claim, discussed above. The
                                                                                                        10 description of Dr. Brennan’s report applies equally to Dr. Webster’s report—Dr. Webster
                                                                                                        11 also makes a conclusory statement about the cause of Plaintiff’s injuries, providing no
                                                                                                        12 specifics about the defect which caused these injuries. Ex. C, Webster Report. Indeed,
TUCKER ELLIS LLP




                                                                                                        13 Dr. Webster’s report is even more vague in his ultimate conclusion. Dr. Webster opines
                                                                                                        14 that the cause of Plaintiff’s recurrent incontinence and mesh exposure are “related to”
                                                                                                        15 TVT-Exact. Id. The cause of Plaintiff’s injuries could conceivably be “related to” TVT-
                                                                                                        16 Exact due to surgical error in its implantation, regardless of whether TVT-Exact had any
                                                                                                        17 design defect at all, much less one actually identified by Dr. Webster.
                                                                                                        18          Plaintiff obtained no additional testimony at Dr. Webster’s deposition which
                                                                                                        19 establishes that he has any further opinions about the specific defect which caused
                                                                                                        20 Plaintiff’s injuries here. See Ex. B, Webster Dep. Dr. Webster testified that he was not
                                                                                                        21 opining that TVT-Exact is defective. Id., at 80:11-14.
                                                                                                        22       Thus, Defendants remain entitled to summary judgment on Plaintiff’s negligent
                                                                                                        23 design defect claim for the reasons articulated in Defendants’ Motion, Doc. 19 & 20.7
                                                                                                        24
                                                                                                             7 Plaintiff
                                                                                                                       stated in response to Defendants’ initial Motion for Summary Judgment (Doc.
                                                                                                        25 24, at pp. 9-10), she does not oppose Defendants’ Motion as to her strict liability design
                                                                                                           defect claim (Count V). Additionally, California does not recognize a cause of action for
                                                                                                        26 strict liability design defect in cases involving drugs and medical devices. Brown v.
                                                                                                           Superior Court, 751 P.2d 470, 477-80 (Cal. 1988); see also Garrett v. Howmedica
                                                                                                        27 Osteonics Corp., 214 Cal. App. 4th 173, 183-85 (2013) (dismissing a strict liability
                                                                                                           design defect claim in a case involving prosthetic bone); Artiglio v. Superior Court, 22
                                                                                                        28 Cal. App. 4th 1388, 1397 (1994) (dismissing a strict liability design defect claim in a case
                                                                                                           involving a breast implant); Sanchez v. Boston Scientific Corp., 38 F. Supp. 3d 727, 736
                                                                                                                                               22
                                                                                                                MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                        Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 23 of 25 Page ID #:89




                                                                                                         1         D.    Plaintiff has no evidence to support a strict liability Manufacturing
                                                                                                         2               Defect claim (Counts I8 and II).
                                                                                                         3         To sustain a strict liability manufacturing defect claim under California law,
                                                                                                         4 Plaintiff must offer evidence that the product differed “from the manufacturer’s intended
                                                                                                         5 result or from other ostensibly identical units of the same product line.” Barker v. Lull
                                                                                                         6 Eng’g Corp., 20 Cal. 3d 413, 429 (Cal. 1978); In re Coordinated Latex Glove Litig., 99
                                                                                                         7 Cal. App. 4th 594, 613 (Cal. Ct. App. 2002) (noting that the “focus is on whether the
                                                                                                         8 particular product involved in the incident was manufactured in conformity with the
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9 manufacturer’s design.”). In doing so, the plaintiff must introduce expert evidence that a
                                                                                                        10 manufacturing defect existed and caused injury. See Aguirre v. Home Depot U.S.A., Inc.,
                                                                                                        11 No. 1:10-cv-00311-LJO-GSA, 2012 WL 3639078, at *5 (E.D. Cal. Aug. 23, 2012).
                                                                                                        12 Plaintiff has not presented evidence of a manufacturing defect. There is no evidence that
TUCKER ELLIS LLP




                                                                                                        13 the product implanted in Ms. Renteria deviated from Ethicon’s design or that any such
                                                                                                        14 deviation caused Plaintiff’s injury. Therefore, Plaintiff’s manufacturing defect claim
                                                                                                        15 (Count II) should be dismissed.
                                                                                                        16         E.    Plaintiff also cannot establish her other negligence-based claims (Counts
                                                                                                        17               X and XIV).
                                                                                                        18         Plaintiff’s negligent infliction of emotional distress claim (Count X) is not an
                                                                                                        19 independent cause of action. Rather, “it is well-settled that negligent emotional distress
                                                                                                        20 infliction is not an independent tort; rather it is the tort of negligence to which the duty
                                                                                                        21 element applies.” Friedman v. Merck & Co., 131 Cal. Rptr. 2d 885, 890 (Cal. App.
                                                                                                        22 2003); see also Lawson v. Management Activities, Inc., 81 Cal. Rptr. 2d 745, 748 (Cal.
                                                                                                        23 App. 1999) (“When courts use the acronym ‘NIED’ for ‘negligent infliction of emotional
                                                                                                        24
                                                                                                           (S.D.W. Va. 2014) (applying California law and dismissing strict liability design defect
                                                                                                        25 claim).
                                                                                                           8 Plaintiff’s negligence-based manufacturing defect claim – like her negligence-based
                                                                                                        26 warnings claim, is premised on the same series of facts as its strict liability counterpart
                                                                                                           and also fails for lack of causation. Valentine v. Baxter Healthcare Corp., 81 Cal. Rptr.
                                                                                                        27 2d 252 (Cal. App. 1999) (“the directed verdict on negligent failure to warn was correct
                                                                                                           because the strict liability verdict in Valentine I foreclosed a finding of negligent failure
                                                                                                        28 to warn.”).
                                                                                                                                              23
                                                                                                               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                        Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 24 of 25 Page ID #:90




                                                                                                         1 distress’ (and they commonly do) they are in danger of falling into a semantic trap . . .
                                                                                                         2 however handy the acronym . . . there is no such thing as the independent tort of
                                                                                                         3 negligent infliction of emotional distress”). Summary judgment is proper on this claim.
                                                                                                         4        As for the gross negligence claim, Plaintiff cannot establish the higher burden of
                                                                                                         5 proof for that claim, which requires proof of extreme and outrageous conduct. See, e.g.,
                                                                                                         6 Grebing v. 24 Hour Fitness USA, Inc., 234 Cal. App. 4th 631, 637 (2015) (“Ordinary
                                                                                                         7 negligence consists of a failure to exercise reasonable care to protect others from harm,
                                                                                                         8 while gross negligence consists of a want of even scant care or an extreme departure from
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9 the ordinary standard of conduct.”) (internal quotation marks omitted); Calvillo–Silva v.
                                                                                                        10 Home Grocery, 19 Cal. 4th 714, 729 (1998) (“[G]ross negligence . . . connotes such a
                                                                                                        11 lack of care as may be presumed to indicate a passive and indifferent attitude toward
                                                                                                        12 results . . . .”), disapproved on other grounds in Aguilar v. Atlantic Richfield Co., 25 Cal.
TUCKER ELLIS LLP




                                                                                                        13 4th 826, 853 n.19 (2001).
                                                                                                        14        F.     Plaintiff cannot establish an unjust enrichment claim (Count XV).
                                                                                                        15        “[I]n California, there is not a standalone cause of action for ‘unjust enrichment,’
                                                                                                        16 which is synonymous with ‘restitution.’” Astiana v. Hain Celestial Group, Inc., 783 F.3d
                                                                                                        17 753, 762 (9th Cir. 2015). When a plaintiff alleges unjust enrichment, a court may
                                                                                                        18 “construe the cause of action as a quasi-contract claim seeking restitution.” Rutherford
                                                                                                        19 Holdings, LLC v. Plaza Del Rey, 223 Cal. App. 4th 221, 231 (2014). However, generally
                                                                                                        20 speaking “an action based on . . . quasi-contract cannot lie where there exists between the
                                                                                                        21 parties a valid express contract covering the same subject matter.” Id. (internal quotation
                                                                                                        22 marks and citations omitted). Therefore, her quasi-contract claim for unjust enrichment
                                                                                                        23 (Count XV) should be dismissed as a matter of law.
                                                                                                        24        G.     There is no such claim of “strict liability – defective product” (Count
                                                                                                        25               IV) under California law.
                                                                                                        26        On her Short-Form Complaint, Plaintiff has asserted a claim for “strict liability -
                                                                                                        27 defective product.” A search of California law does not reveal there to be any such cause
                                                                                                        28 of action. Rather, after Brown, the manufacturer of medical devices is subject to strict
                                                                                                                                              24
                                                                                                               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                                                                        Case 2:20-cv-05673-MWF-KES Document 68-1 Filed 09/14/20 Page 25 of 25 Page ID #:91




                                                                                                         1 liability for manufacturing defects and failure to warn claims. See Garrett, 214 Cal. App.
                                                                                                         2 4th at 182; In re Coordinated Latex Glove Litig., 99 Cal. App. 4th at 613. Accordingly,
                                                                                                         3 the claim for “strict liability - defective product” (Count IV) should be dismissed.
                                                                                                         4        CONCLUSION
                                                                                                         5        For the reasons stated above, Defendants respectfully requests that the Court dismiss
                                                                                                         6 with prejudice all of Plaintiff’s remaining claims as a matter of law.
                                                                                                         7
                                                                                                         8
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9 DATED: September 14, 2020                Tucker Ellis LLP
                                                                                                        10
                                                                                                        11                                          By:   /s/ Mollie F. Benedict
                                                                                                        12                                                Mollie F. Benedict
TUCKER ELLIS LLP




                                                                                                                                                          Joshua J. Wes
                                                                                                        13                                                Nicholas V. Janizeh
                                                                                                        14
                                                                                                        15
                                                                                                        16
                                                                                                        17
                                                                                                        18
                                                                                                        19
                                                                                                        20
                                                                                                        21
                                                                                                        22
                                                                                                        23
                                                                                                        24
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28
                                                                                                                                              25
                                                                                                               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
